UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1895



LARRY C. WEST,

                 Plaintiff - Appellant,

          v.


LEAH BUSH, M.D., Deputy Chief Medical Examiner,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:07-cv-00135-RAJ)


Submitted:   February 12, 2008            Decided:   February 27, 2008


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry C. West, Appellant Pro Se. Howard Martin Casway, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Larry C. West seeks to appeal the district court’s order

dismissing his civil action.     We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.”    Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

July 9, 2007.   The notice of appeal was filed on September 5, 2007.

On December 21, 2007, West filed a motion in this court to obtain

an extension or reopening of the appeal period.   We deny the motion

to extend or reopen the appeal period and dismiss the appeal.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          DISMISSED




                                - 2 -